United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1964
                                   ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Andre Hill,                             *
                                        * [UNPUBLISHED]
              Appellant.                *
                                   ___________

                             Submitted: October 19, 2005
                                Filed: March 8, 2006
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Andre Dwight Hill appeals from the district court’s1 final judgment after he
pleaded guilty to one count of possessing more than 5 grams of cocaine base with
intent to distribute and one count of possessing more than 5 grams of cocaine with
intent to distribute, both in violation of 21 U.S.C. § 841(a)(1). The district court
sentenced Hill to concurrent sentences on each count of 108 months imprisonment and
4 years supervised release. For reversal, Hill argues that sufficient evidence did not
exist to support the district court’s findings that two kilograms of cocaine were

      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
attributable to him based on his relevant conduct, because he never admitted that the
two vacuum-sealed bags found in the trash outside his residence actually contained
kilogram quantities of cocaine. He also argues that the district court’s drug-quantity
finding violated his Sixth Amendment rights under Blakely v. Washington, 542 U.S.
961 (2004), and that he is entitled to resentencing as he was sentenced under then
mandatory Sentencing Guidelines.

       This court dismisses Hill's appeal based upon the appeal waiver in his plea
agreement. At the January 6, 2004, plea hearing, the district court stated the plea
agreement's term, including that the "defendant has agreed to waive his appellate
rights if the Court accepts this plea agreement and sentences the defendant
accordingly." Moreover: "The defendant has agreed not to file any other actions
contesting his sentence or conviction including a lawsuit under Title 28 United States
Code Section 2255 except for claims of prosecutorial misconduct on [the prosecutor's]
part or ineffective assistance of counsel at time of sentencing." The defendant
acknowledged to the judge he understood the plea agreement, which he had signed.
Thus, the record shows that the district court engaged in the colloquy required by Fed.
R. Crim. P. 11(b)(1)(N), ensuring that the "plea agreement and corresponding waiver
[were] entered into knowingly and voluntarily" by Hill. United States v. Reeves, 410
F.3d 1031, 1034 (8th Cir. 2005) (citing United States v. Andis, 333 F.3d 886, 890 (8th
Cir. 2003)). But see United States v. Rojas-Coria, 401 F.3d 871, 872 n.2 (8th Cir.
2005) (district court did not recite colloquy, told defendant he had "right to appeal the
handling of this case" and issued him form entitled "Notice of Right to Appeal in a
Criminal Case").

      Accordingly, Hill's appeal is dismissed.




                                          -2-